Citation Nr: 0613215	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  96-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease, as secondary to service-connected fracture of left 
transverse process at L2.

2. Entitlement to a compensable disability rating for 
residuals of a fracture of left transverse process at L2.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney at Law


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision.  The 
Board previously denied the claims in May 2002, which 
decision was vacated by the Court of Appeals for Veterans 
Claims in February 2003.  


FINDINGS OF FACT

1.  The veteran's current degenerative disc disease has not 
been shown to be related to his service-connected fracture of 
left transverse process at L2.

2.  The veteran's service-connected fracture of left 
transverse process at L2 is manifested by no residual 
disability, and the veteran's current back-related 
symptomatology is not attributable to the fracture of his 
left transverse process at L2.


CONCLUSIONS OF LAW

1.  Criteria for service connection for degenerative disc 
disease as secondary to service-connected fracture of left 
transverse process at L2 have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005).

2.  The criteria for a compensable disability rating for 
fracture of left transverse process at L2 have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5285 (2001), 
4.71a, DC 5235 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran is service connected for fracture of left 
transverse process at L2 stemming from a fall in service in 
1954.  He was hospitalized for more than a month in service, 
but his separation examination in April 1955 found no 
abnormalities.  The veteran currently has degenerative disc 
disease of the spine, which has been present for several 
years; however, the preponderance of the evidence shows the 
veteran's degenerative disc disease is not secondary to his 
service-connected fracture of left transverse process at L2.  

The medical evidence of record that relates to the specific 
issue on appeal (the claim of service connection as secondary 
to the left transverse process fracture) expressly refutes 
any relationship between the veteran's degenerative disc 
disease of the spine and his service-connected fracture of 
left transverse process at L2.  For example, a VA examiner in 
July 1993 concluded that there was not a direct relationship 
between the fracture of the transverse process at L2 and 
development of the cervical herniated nucleus pulposus and 
degenerative disc disease at L3-4.  Similarly, in November 
1995, a VA examiner indicated that fracture of the transverse 
process at L2 would have no effect on the overall spine and 
did not cause the veteran's cervical and lumbar degenerative 
disc disease, as this was usually due to wear and tear 
changes over a period of time.

Additionally, a medical opinion was obtained from the 
Veterans Health Administration (VHA) regarding: (1) whether 
the veteran had a current back disorder; and (2) whether it 
was as likely as not that the veteran's in-service fracture 
of the left transverse process of L2 resulted in any of his 
present back disorders?

In May 1999, the VHA doctor, the chief of orthopedic surgery 
at the VA Medical Center in New York, New York, and a 
professor of clinical orthopedic surgery at N.Y.U. Medical 
School, provided an expert medical opinion, concluding that 
there was no likelihood that the fracture of the transverse 
process of L2 resulted in the veteran's present degenerative 
disc disease.

He explained that the sequential X-ray studies over the 45 
year history of the veteran's complaints have shown 
progressive intervertebral disc degeneration in the cervical 
region with relatively minimal changes in the lumbar region 
at L4-5.  The doctor indicated that this progression does not 
require or even indicate back trauma; rather, time and 
gravity are all that is required for this wear of the 
intervertebral disks, and the pain which results from such 
changes is episodic, not continuous, and is present in about 
half of the population at one time or another.  The doctor 
added that sometimes symptomatic nerve entrapment 
necessitates surgical intervention but the symptoms must be 
specific, localized to the nerve roots of the levels 
involved, and corroborated by physical findings.

However, a fracture of a transverse process is not the result 
of direct trauma except occasionally in the presence of a 
major fracture-dislocation of the spine, usually at the 
junction of the thoracic and lumbar regions, which the doctor 
noted was not present in the veteran's case.  The transverse 
process fracture is the result of indirect injury, namely 
avulsion (tearing away) of the bone by the pull of the lumbar 
muscles which attach there.  The soft tissue injury is 
greater than the bone injury and usually heals in 3-6 weeks.  
The treatment is a short period of bed rest followed by 
mobilization and exercise.  In this case there may also have 
been a bruise of the lumbar region.  Intervertebral disc 
injury is not associated with an avulsion of the transverse 
process.

The VHA doctor added that limitation of trunk motion is not, 
in itself, an objective finding in the evaluation of spinal 
disease. This finding can be volitional, for it to be valid 
it must be correlated with segmental rigidity as evidenced by 
structural flattening of the back, spasm with the arms and 
legs relaxed, restricted rib motion when ankylosing 
spondylitis is present, and abnormalities of muscle cadence 
action during ambulation.  The doctor stated most patients 
with spinal rigidity will try to move the neck or trunk 
although the spinal segments involved may not move.  
Complaints of pain on light pressure to the back are a strong 
indicator of the absence of structural disease, whatever 
changes are seen on X-rays.

The doctor opined that there is no objective evidence that 
the degenerative changes noted in the radiographs of the 
veteran's spine are productive of symptoms at this time.  His 
diagnosis would be "Degenerative Spondylosis of the Lumbar 
and Cervical Spine."  However, this diagnosis is not, in 
itself, indicative of a disabling disorder.  He conceded that 
it was not possible to state with certainty if there was any 
disabling structural disorder of the lumbar spine at this 
time without his own physical examination or surveillance.  
Nevertheless, from the record any such disorder would be 
limited, as the recent physical examinations have not 
substantiated disability.  Additionally, the symptoms are not 
those of a structural disease, and considerable exaggeration 
had been noted by several physicians who performed careful 
examinations and there was an inflation of the history of 
injury; all negative indicators.

Accordingly, the VHA doctor concluded that there is no 
logical connection between the veteran's injury in October 
1954 and either the current radiographic findings or the 
claimed symptoms of pain in the lumbar region, headaches, 
neck pains, arm and leg pains.  No nerve injury or disease 
has been demonstrated.  The back injury of 1954 was a self 
limited disorder which resolved quickly and which would not 
have any of the sequelae now claimed.  The X-ray findings 
later described are not those of spinal trauma and develop 
without spinal trauma.  For these reasons there is no 
likelihood that the fracture of the transverse process of L2 
has resulted in the present claimed disorder.

The VHA doctor is a specialist in orthopedics, and is 
therefore well qualified to address the etiology of the 
veteran's degenerative disc disease, and he based his opinion 
on the entire record with consideration of the findings of 
other health professionals.  The VHA opinion was definitive 
and based on review of the entire claims file with detailed 
rationale, and is found to be persuasive when considered with 
the rest of the evidence of record. The veteran's attorney's 
contention that the VHA doctor based his opinion solely on a 
summary of the facts provided by the Board is without merit.  
The doctor specifically stated that the veteran's medical 
records had been reviewed in detail, and that the VHA opinion 
request drafted by the Board fairly reviewed the medical 
record.

The probative and relevant evidence of record forms a medical 
consensus that the degenerative disc disease in the veteran's 
spine is not related to his service-connected fracture of the 
transverse process at L2.  There is no medical evidence to 
the contrary.  Any contentions by the veteran that his 
degenerative disc disease is somehow related to the service-
connected fracture of the transverse process at L2 are not 
competent, as he does not possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Concerning the veteran's attorney's argument that she and the 
veteran were not notified that the Board requested a VHA 
opinion, the file contains an April 1999 letter addressed to 
her with a copy provided to the veteran in compliance with 38 
C.F.R. § 20.903.  There is no evidence of record showing that 
this letter was returned as undelivered.

The attorney further argued that, because the VHA examiner 
was a VA employee, his opinion violated 38 U.S.C.A. § 7109.  
This argument is without merit.  The VHA opinion was 
requested in accordance with 38 C.F.R. § 20.901(a), not 38 
C.F.R. § 20.901(d).   Moreover, the Board is under no 
obligation according to the law and regulations to request 
input from the veteran and/or his representative in framing 
the VHA opinion request, as alleged by the veteran's 
attorney.  See 38 C.F.R. § 20.901, 20.902.

VA and private treatment records show evidence of treatment 
for Parkinson's disease and some complaints of back pain, but 
they fail to show that the veteran's current spinal 
disability was caused by either the fracture of, or the 
residuals of fracture of, his left transverse process at L2.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for degenerative disc disease claimed as secondary 
to service-connected fracture of the transverse process at 
L2.  As such, the veteran's claim is denied.

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently evaluated as zero percent disabled 
for residuals of fracture of left transverse process at L2 
under 38 C.F.R. § 4.71a, DC 5285.  

Under the regulations in effect at the time the veteran filed 
his claim, a 60 percent disability rating was assigned for 
residuals of a fracture of vertebra without cord involvement 
and with abnormal mobility requiring a neck brace.  In all 
other cases under DC 5285, a veteran's disability was to be 
rated in accordance with definite limited motion or muscle 
spasm, with 10 percent added for demonstrable deformity of 
vertebral body.  Under 38 C.F.R. § 4.71a, DC 5292, a 10 
percent rating was assigned for slight limitation of motion 
of the lumbar spine.

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  All 
applicable versions of the rating criteria have been 
considered, but the new criteria can only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the current rating schedule, spinal disabilities are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The highest ratings available for 
limitation of motion require the presence of ankylosis 
(defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987))).  

In the absence of ankylosis, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
where muscle spasm, guarding, or localized tenderness is 
present, but does not result in abnormal gait or abnormal 
spinal contour; or where there is a vertebral body fracture 
with loss of 50 percent or more of the height.

The medical evidence does not show that there is deformity of 
L2 in order to warrant an additional 10 percent disability 
rating under the old criteria.  In fact, no X-ray since 
service has shown that the fracture is other than completely 
healed.  The medical evidence also does not show that the 
fracture of the transverse process of L2 has resulted in 
abnormal mobility requiring a brace in order to warrant a 60 
percent disability rating.

In this case, there is no doubt that the veteran has limited 
motion; however, the determinative question is whether that 
symptomatology is due to his service-connected residuals from 
fracture of the left transverse process at L2 or his 
nonservice-connected conditions such as degenerative disc 
disease and arthritis.  In order to make that determination, 
it is necessary to examine the medical evidence closely.

The medical evidence pertinent to this analysis consists of 
service medical records and medical evidence dated from 1955 
and 1977.  Upon separation from service in 1955, there were 
no reported abnormalities regarding the veteran's back.  
Despite the veteran's complaints of pain, it was stated in 
June 1955 that the physical examination was essentially 
negative.  Upon VA examination in July 1955, there was no 
residual orthopedic disease or disability found.  There was 
no tenderness, limitation of motion, muscle spasm, muscle 
guarding, atrophy, or positive tests indicative of a back 
disability.  In 1977, it was indicated that the veteran's 
complaints were not justified by physical or X-ray findings.  
While another person indicated that he treated the veteran 
with poor results for about six months after June 11, 1955, 
he stated that his treatment was based on palpatory rather 
than radiographic findings.  His findings reportedly included 
an apparent healed fracture of the neural arch, bilaterally, 
of L5; evidence of misalignment subluxation of L4, L5; 
evident functional deficiency, left lower extremity; 
displacement of L5; and no discernible disc pathology.  This 
person, however, has provided no contemporaneous treatment 
records or medical findings which lend credence to or 
corroborate this reported history.  The June 1955 X-ray he 
provided was not readable.  The probative weight of his 
statements provided in 1978 and 1982 is further reduced given 
the gap in time between the actual treatment and the written 
statements.  Regardless, he made no mention of any 
abnormality of L2.

Therefore, the medical evidence specifically shows that the 
veteran did not have any type of residuals from the in-
service fracture of the left transverse process at L2 shortly 
after service and as late as 1977.  Indeed, his complaints 
were attributed to a conversion reaction.

The first indication of any positive clinical findings was 
the VA examination in 1978, approximately 23 years after the 
veteran's separation from service.  Only at that time did 
examination show findings such as limitation of motion, 
decreased reflexes, and positive straight leg raising tests.  
This was also the first indication of any degenerative 
disease of the lumbar spine.  The diagnosis was traumatic 
arthritis of the lumbar spine with mild residual loss of 
range of motion.  That diagnosis linked the symptomatology of 
limitation of motion to the finding of arthritis.  Of note, a 
September 1978 X-ray of the lumbar spine showed the 
transverse processes to be within normal limits.

In July 1993, a VA examiner concluded that there was no 
direct relationship between fracture of the transverse 
process at L2 and development of degenerative disc disease at 
L3-4.  

In November 1995, X-rays showed the transverse process on the 
left of L2 appeared healed, and a VA examiner concluded that 
the veteran's degenerative disease was due to wear and tear 
changes.  The examiner's opinion was based on the fact that 
the function of a transverse process is to attach muscles to 
vertebrae, and fracture of the transverse process would heal 
without any resulting effect on the vertebrae.  The examiner 
stated that a fracture of the transverse process usually 
healed and was sore for only 6 to 12 weeks, before returning 
to normal.  

The May 1999 VHA opinion was consistent, as the doctor 
indicated that any such injury usually healed in 3 to 6 
weeks.  More importantly, the VHA doctor concluded that there 
was no logical connection between the in-service injury and 
the now claimed symptoms of pain in the veteran's lumbar 
region.  The doctor stated that the 'back injury of 1954 was 
a self limited disorder which resolved quickly and which 
would not have any of the sequelae now claimed."  Although 
one physician stated in November 1999 that the veteran had 
lumbar pain which was a continuation of the pain he had in 
service, the other medical opinions are more persuasive 
because they are supported by the medical evidence.  The 
conclusion that there is no residual disability from the in-
service fracture of the transverse process at L2 is supported 
by the fact that every post-service X-ray of the lumbar spine 
has failed to show evidence of an old fracture at the 
transverse process of L2.  Specifically, prior fracture of 
the transverse process of L2 was not identified on VA X-rays 
of the spine taken in April 1986, nor was it seen upon X-rays 
in July 1993.  The transverse process on the left of L2 
appeared healed, as determined by VA X-rays in November 1995.

The veteran's fracture of the transverse process at L2 has, 
therefore, completely healed.  The in-service fracture of the 
left transverse process precipitated the veteran's complaints 
of pain; however, there were no clinical findings supporting 
a conclusion that any disability had resulted from this 
injury, especially when examining the medical evidence within 
the first post-service year.  There is no credible medical 
evidence showing treatment for a back condition between 1955 
and 1976, and the veteran's current claims of continuity of 
back pain from service to the present must be assessed in 
light of that fact.

There is no doubt that the veteran has pain on motion, 
limitation of motion, and functional loss. 38 C.F.R. §§ 4.40, 
4.45.  However, these symptoms do not warrant a compensable 
disability rating.  First, there is reason to believe that 
the veteran is purposely exaggerating the severity of his 
symptomatology (as a VA examiner in April 1986 indicated that 
the veteran had overreacted throughout his entire 
examination, and his symptoms and reactions were out of 
proportion to the physical findings, particularly related to 
the lower back).  Second, beyond any element of exaggeration, 
it is clear that the veteran's symptomatology is not due to 
his service-connected condition, but to nonservice-connected 
disorders such as degenerative disc disease and arthritis.  
The location of the in-service fracture at the transverse 
process of L2 has healed without any resulting disability.

Any increase in the veteran's symptomatology in his lower 
back since service is not due to the service-connected 
fracture of left transverse process at L2.  There were 
minimal symptoms upon separation from service and within the 
first post-service year (i.e., complaints of pain with no 
physical findings).  Only with the findings of degenerative 
disease 23 years after service has the veteran's back 
disability seriously deteriorated.   Accordingly, the 
preponderance of the evidence is against the veteran's claim 
under either the old, or the revised rating criteria; and it 
is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
November 2005 supplemental statement of the case).  In short, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  Additionally, the April 
2005 letter was issued in response to a joint motion for 
remand issued by the United States Court of Appeal for 
Veterans Claims, on account of notice deficiencies.  Clearly, 
the veteran, represented by an attorney, is now well aware of 
the various requirements to substantiate and prevail on his 
claims.  

Since the Court last remanded the veteran's claim, only one 
additional VA treatment record has been obtained, which 
addressed treatment of Parkinson's disease.  Nevertheless, 
before that, private and VA treatment records were obtained, 
and the veteran was also provided with numerous VA 
examinations.  A VHA opinion also was obtained and several 
private medical opinions were submitted and have been 
associated with the veteran's claims file.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for degenerative disc disease as secondary 
to service-connected residuals of fracture of left transverse 
process at L2 is denied.

A compensable disability rating for residuals of fracture of 
left transverse process at L2 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


